

Exhibit 10.1
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
1.Purpose. The purpose of the Gates Industrial Corporation plc 2018 Omnibus
Incentive Plan is to provide a means through which the Company and the other
members of the Company Group may attract and retain key personnel and to provide
a means whereby directors, officers, employees, consultants, and advisors of the
Company and the other members of the Company Group can acquire and maintain an
equity interest in the Company, or be paid incentive compensation, including
incentive compensation measured by reference to the value of Ordinary Shares,
thereby strengthening their commitment to the welfare of the Company Group and
aligning their interests with those of the Company’s shareholders.
2.    Definitions. The following definitions shall be applicable throughout the
Plan.
(a)    “Absolute Share Limit” has the meaning given to such term in Section 5(b)
of the Plan.
(b)    “Adjustment Event” has the meaning given to such term in Section 11(a) of
the Plan.
(c)    “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract, or otherwise.
(d)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award, and Other Cash-Based Award
granted under the Plan.
(e)    “Award Agreement” means the document or documents by which each Award
(other than an Other Cash-Based Award) is evidenced, which may be in written or
electronic form.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause,” as defined in any employment or
consulting agreement between the Participant and the Service Recipient or as
defined in the Company’s Executive Severance Plan to the extent the Participant
participates in such plan, in each case, in effect at the time of such
Termination; or (ii) in the absence of any such employment or consulting
agreement (or the absence of any definition of “Cause” contained therein), the
Participant’s (A) willful neglect in the performance of the Participant’s duties
for the Service Recipient or willful or repeated failure or refusal to perform
such duties; (B) engagement in conduct in connection with the Participant’s
employment or service with the Service Recipient, which results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Service Recipient or any other member of the Company Group; (C)
conviction of, or plea of guilty or no contest to, (I) any felony or (II) any
other crime that results in, or could reasonably be expected to result in,
material harm to the business or reputation of the Service Recipient or any
other member of the Company Group; (D) material violation of the written
policies of the Service Recipient, including, but not limited to, those relating
to sexual harassment or the disclosure or misuse of confidential information, or
those set forth in the manuals or statements of policy of the Service Recipient;
(E) fraud or misappropriation, embezzlement, or misuse of funds or property
belonging to the Service Recipient or any other member of the Company Group; or
(F) act of personal dishonesty that involves personal profit in connection with
the Participant’s employment or service to the Service Recipient; provided, in
any case, a Participant’s resignation after an event that would be grounds for a
Termination for Cause will be treated as a Termination for Cause hereunder.
(h)    “Change in Control” means:





--------------------------------------------------------------------------------




(i)    the acquisition (whether by purchase, merger, consolidation, combination,
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then-outstanding Ordinary Shares, taking
into account as outstanding for this purpose such Ordinary Shares issuable upon
the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Ordinary Shares; or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of the Plan, the following acquisitions shall not
constitute a Change in Control: (I) any acquisition by the Company or any
Affiliate; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or (III) in respect of an Award held
by a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant);
(ii)    during any period of 12 months, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, that any person
becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director; or
(iii)    the sale, transfer, or other disposition of all or substantially all of
the assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.
(i)    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section,
regulations, or guidance.
(j)    “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.
(k)    “Company” means Gates Industrial Corporation plc, a public limited
company organized under the laws of England and Wales, and any successor
thereto.
(l)    “Company Group” means, collectively, the Company and its Subsidiaries.
(m)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(n)    “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction other than the United
States of America that may be designated by the Board or the Committee from time
to time.
(o)    “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause; (iii)
a breach by the Participant of any restrictive covenant by which such
Participant is bound, including, without limitation, any covenant not to compete
or not to solicit, in any agreement with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.





--------------------------------------------------------------------------------




(p)    “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Disability”
contained therein), a condition entitling the Participant to receive benefits
under a long-term disability plan of the Service Recipient or other member of
the Company Group in which such Participant is eligible to participate, or, in
the absence of such a plan, the complete and permanent inability of the
Participant by reason of illness or accident to perform the duties of the
position at which the Participant was employed or served when such disability
commenced. Any determination of whether Disability exists in the absence of a
long-term disability plan shall be made by the Company (or its designee) in its
sole and absolute discretion.
(q)    “Effective Date” means the date on which the Company enters into an
agreement to consummate an initial public offering of the Ordinary Shares
pursuant to a registration filed with the Securities Exchange Commission
pursuant to the Securities Act.
(r)    “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above, has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.
(s)    “Employee Benefit Trust” means any employee benefit trust established for
the benefit of most or all of the employees or former employees of the Company
Group or certain of their relatives.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.
(u)    “Exercise Price” has the meaning given to such term in Section 7(b) of
the Plan.
(v)    “Fair Market Value” means, on a given date, (i) if the Ordinary Shares
are listed on a national securities exchange, the closing sales price of the
Ordinary Shares reported on the primary exchange on which the Ordinary Shares
are listed and traded on such date, or, if there are no such sales on that date,
then on the last preceding date on which such sales were reported; (ii) if the
Ordinary Shares are not listed on any national securities exchange but is quoted
in an inter-dealer quotation system on a last-sale basis, the average between
the closing bid price and ask price reported on such date, or, if there is no
such sale on that date, then on the last preceding date on which a sale was
reported; or (iii) if the Ordinary Shares are not listed on a national
securities exchange or quoted in an inter-dealer quotation system on a last-sale
basis, the amount determined by the Committee in good faith to be the fair
market value of the Ordinary Shares; provided, however, as to any Awards granted
on or with a Date of Grant of the date of the pricing of the Company’s initial
public offering, “Fair Market Value” shall be equal to the per share price at
which the Ordinary Shares are offered to the public in connection with such
initial public offering.
(w)    “GAAP” has the meaning given to such term in Section 7(d) of the Plan.
(x)    “Immediate Family Members” has the meaning given to such term in Section
13(b) of the Plan.
(y)    “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(z)    “Indemnifiable Person” has the meaning given to such term in Section 4(e)
of the Plan.
(aa)    “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.





--------------------------------------------------------------------------------




(bb)    “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.
(cc)    “Option” means an Award granted under Section 7 of the Plan.
(dd)    “Option Period” has the meaning given to such term in Section 7(c) of
the Plan.
(ee)    “Ordinary Share” means an ordinary share of the Company, par value $0.01
per share (and any stock or other securities into which such Ordinary Share may
be converted or into which it may be exchanged).
(ff)    “Other Cash-Based Award” means an Award that is not a Stock Appreciation
Right granted under Section 10 of the Plan that is denominated and/or payable in
cash.
(gg)    “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, or Restricted Stock Unit that is granted
under Section 10 of the Plan and is (i) payable by delivery of Ordinary Shares
and/or (ii) measured by reference to the value of Ordinary Shares.
(hh)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.
(ii)    “Performance Conditions” means specific levels of performance of the
Company (and/or one or more members of the Company Group, divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing), which may be
determined in accordance with GAAP or on a non-GAAP basis on the following
measures: (i) net earnings, net income (before or after taxes), or consolidated
net income; (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or net revenue growth; (iv) gross revenue or gross revenue
growth, gross profit or gross profit growth; (v) net operating profit (before or
after taxes); (vi) return measures (including, but not limited to, return on
investment, assets, capital, employed capital, invested capital, equity, or
sales); (vii) cash flow measures (including, but not limited to, operating cash
flow, free cash flow, or cash flow return on capital), which may be but are not
required to be measured on a per share basis; (viii) actual or adjusted earnings
before or after interest, taxes, depreciation, and/or amortization (including
EBIT and EBITDA); (ix) gross or net operating margins; (x) productivity ratios;
(xi) share price (including, but not limited to, growth measures and total
shareholder return); (xii) expense targets or cost reduction goals, general and
administrative expense savings; (xiii) operating efficiency; (xiv) objective
measures of customer/client satisfaction; (xv) working capital targets; (xvi)
measures of economic value added or other ‘value creation’ metrics; (xvii)
enterprise value; (xviii) sales; (xix) shareholder return; (xx) customer/client
retention; (xxi) competitive market metrics; (xxii) employee retention; (xxiii)
objective measures of personal targets, goals, or completion of projects
(including, but not limited to, succession and hiring projects, completion of
specific acquisitions, dispositions, reorganizations, or other corporate
transactions or capital-raising transactions, expansions of specific business
operations, and meeting divisional or project budgets); (xxiv) comparisons of
continuing operations to other operations; (xxv) market share; (xxvi) cost of
capital, debt leverage, year-end cash position or book value; (xxvii) strategic
objectives; or (xxviii) any combination of the foregoing. Any one or more of the
aforementioned performance criteria may be stated as a percentage of another
performance criteria, or used on an absolute or relative basis to measure the
performance of one or more members of the Company Group as a whole or any
divisions or operational and/or business units, product lines, brands, business
segments, or administrative departments of the Company and/or one or more
members of the Company Group or any combination thereof, as the Committee may
deem appropriate, or any of the above performance criteria may be compared to
the performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.
(jj)    “Permitted Transferee” has the meaning given to such term in Section
13(b) of the Plan.
(kk)    “Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(ll)    “Plan” means this Gates Industrial Corporation plc 2018 Omnibus
Incentive Plan, as it may be amended and/or restated from time to time.





--------------------------------------------------------------------------------




(mm)    “Qualifying Director” means a person who is, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.
(nn)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.
(oo)    “Restricted Stock” means Ordinary Shares, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.
(pp)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Ordinary Shares, cash, other securities, or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.
(qq)    “SAR Period” has the meaning given to such term in Section 8(c) of the
Plan.
(rr)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations, or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations, or guidance.
(ss)    “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.
(tt)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
(uu)    “Strike Price” has the meaning given to such term in Section 8(b) of the
Plan.
(vv)    “Subsidiary” means, with respect to any specified Person:
(i)    any corporation, association, or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or shareholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and
(ii)    any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
(ww)    “Substitute Award” has the meaning given to such term in Section 5(e) of
the Plan.
(xx)    “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
jurisdiction of the United States of America, with each such sub-plan designed
to comply with local laws applicable to offerings in such foreign jurisdictions.
Although any Sub-Plan may be designated a separate and independent plan from the
Plan in order to comply with applicable local laws, the Absolute Share Limit and
the other limits specified in Section 5(b) shall apply in the aggregate to the
Plan and any Sub-Plan adopted hereunder.
(yy)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death).
(zz)    “Trustee” means the trustee or trustees of any Employee Benefit Trust
from time to time.





--------------------------------------------------------------------------------




3.    Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the 10th anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
4.    Administration.
(a)    General. The Committee shall administer the Plan. To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under the Plan), it is intended
that each member of the Committee shall, at the time such member takes any
action with respect to an Award under the Plan that is intended to qualify for
the exemptions provided by Rule 16b-3 promulgated under the Exchange Act, be a
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.
(b)    Committee Authority. Subject to the provisions of the Plan and applicable
law, the Committee shall have the sole and plenary authority, in addition to
other express powers and authorizations conferred on the Committee by the Plan,
to: (i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Ordinary Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, Ordinary Shares,
other securities, other Awards, or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances the delivery of cash, Ordinary Shares, other
securities, other Awards, or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in, and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) adopt Sub-Plans; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
(c)    Delegation. Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of any member of the Company Group the authority to act on behalf
of the Committee with respect to any matter, right, obligation, or election
which is the responsibility of, or which is allocated to, the Committee herein,
and which may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for an exemption
provided by Rule 16b-3 promulgated under the Exchange Act related to persons who
are subject to Section 16 of the Exchange Act will be taken only by the Board or
by a committee or subcommittee of two or more Qualifying Directors. However, the
fact that any member of such committee or subcommittee shall fail to qualify as
a Qualifying Director shall not invalidate any action that is otherwise valid
under the Plan.
(d)    Finality of Decisions. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan, any Award or any Award Agreement shall be within the
sole discretion of the Committee, may be made at any time, and shall be final,
conclusive, and binding upon all Persons, including, without limitation, any
member of the Company Group, any Participant, any holder or beneficiary of any
Award, and any shareholder of the Company.





--------------------------------------------------------------------------------




(e)    Indemnification. No member of the Board, the Committee or any employee or
agent of any member of the Company Group (each such Person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made with respect to the Plan or any Award hereunder (unless
constituting fraud or a willful criminal act or omission). Each Indemnifiable
Person shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Indemnifiable Person in connection with or
resulting from any action, suit, or proceeding to which such Indemnifiable
Person may be a party or in which such Indemnifiable Person may be involved by
reason of any action taken or omitted to be taken or determination made with
respect to the Plan or any Award hereunder and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit, or proceeding against such Indemnifiable
Person, and the Company shall advance to such Indemnifiable Person any such
expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined, as provided below, that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit, or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts, omissions, or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational documents of any member of the
Company Group, as a matter of law, under an individual indemnification agreement
or contract, or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.
(f)    Board Authority. Notwithstanding anything to the contrary contained in
the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to such Awards. Any such
actions by the Board shall be subject to the applicable rules of the securities
exchange or inter-dealer quotation system on which the Ordinary Shares are
listed or quoted. In any such case, the Board shall have all the authority
granted to the Committee under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    Grants. The Committee may, from time to time, grant Awards to one or more
Eligible Persons. All Awards granted under the Plan shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee, including, without limitation, attainment
of Performance Conditions.
(b)    Share Reserve and Limits. Awards granted under the Plan shall be subject
to the following limitations: (i) subject to Section 11 of the Plan, no more
than 12,500,000 Ordinary Shares (the “Absolute Share Limit”) shall be available
for Awards under the Plan; provided, however, that the Absolute Share Limit
shall be increased on the first day of each fiscal year beginning with the 2019
fiscal year in an amount equal to the least of (x) 6,500,000 Ordinary Shares,
(y) 2.5% of the total number of Ordinary Shares outstanding on the last day of
the immediately preceding fiscal year, and (z) a lower number of Ordinary Shares
as determined by the Board; (ii) subject to Section 11 of the Plan, no more than
the number of Ordinary Shares equal to the 12,500,000 may be issued in the
aggregate pursuant to the exercise of Incentive Stock Options granted under the
Plan; and (iii) during a single fiscal year, each Non-Employee Director shall be
granted a number of Ordinary Shares subject to Awards, taken together with any
cash fees paid to such Non-Employee Director during the fiscal year, equal to a
total value of $1,000,000 (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes) or such
lower amount as determined by the Board.





--------------------------------------------------------------------------------




(c)    Share Counting. Other than with respect to Substitute Awards, to the
extent that an Award expires or is canceled, forfeited, or terminated without
issuance to the Participant of the full number of Ordinary Shares to which the
Award related, the unissued shares will again be available for grant under the
Plan. Ordinary Shares shall be deemed to have been issued in settlement of
Awards if the Fair Market Value equivalent of such shares is paid in cash in
connection with such settlement; provided, however, that no shares shall be
deemed to have been issued in settlement of a SAR or Restricted Stock Unit that
provides for settlement only in cash and settles only in cash or in respect of
any Other Cash-Based Awards. In no event shall (i) shares tendered or withheld
on exercise of Options or other Award for the payment of the exercise or
purchase price or withholding taxes, (ii) shares not issued upon the settlement
of a SAR that by the terms of the Award Agreement would settle in Ordinary
Shares (or could settle in Ordinary Shares), or (iii) shares purchased on the
open market with cash proceeds from the exercise of Options, again become
available for other Awards under the Plan.
(d)    Source of Shares. Ordinary Shares issued by the Company in settlement of
Awards may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.
(e)    Substitute Awards. Awards may, in the sole discretion of the Committee,
be granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Absolute Share Limit; provided, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding Options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of Ordinary Shares available for Awards of Incentive Stock
Options under the Plan. Subject to applicable stock exchange requirements,
available shares under a shareholder-approved plan of an entity directly or
indirectly acquired by the Company or with which the Company combines (as
appropriately adjusted to reflect the acquisition or combination transaction)
may be used for Awards under the Plan and shall not reduce the number of
Ordinary Shares available for issuance under the Plan.
(f)    Holding of Shares. Notwithstanding any other provision of the Plan, all
Ordinary Shares acquired pursuant to the Plan will be held in the facilities of
the Depositary Trust Company (the “DTC”).  This means that the Ordinary Shares
will be held by Cede & Co as nominee for the DTC and that when Ordinary Shares
are allocated to a Participant under the Plan, their DTC participant account
will be credited with a book entry interest in the relevant Ordinary Shares.  It
is a condition to any Ordinary Shares being acquired under the Plan that they
should be held through the facilities of the DTC in this way.  No Participant in
the Plan will be entitled to withdraw their Ordinary Shares from the facilities
of the DTC without the prior agreement of the Committee and for the avoidance of
doubt, any stamp duty or stamp duty reserve tax arising as a result of or in
connection with such withdrawal shall be for the account of the relevant
Participant and the Company and the Committee take no responsibility for any
effect on the value of any Ordinary Shares or ability to trade in it as a result
of any withdrawal from the facilities of the DTC.
6.    Eligibility. Participation in the Plan shall be limited to Eligible
Persons.
7.    Options.
(a)    General. Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this Section
7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the shareholders of the Company in a
manner intended to comply with the shareholder approval requirements of Section
422(b)(1) of the Code; provided, that any Option intended to be an Incentive
Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a Nonqualified
Stock Option unless and until such approval is obtained. In the case of an
Incentive Stock Option, the terms and conditions of such grant shall be subject
to, and comply with, such rules as may be prescribed by Section 422 of the Code.
If for any reason an Option intended to be an Incentive Stock Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.





--------------------------------------------------------------------------------




(b)    Exercise Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the exercise price (“Exercise Price”) per Ordinary Share
for each Option shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant); provided, however, that in the case
of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant. Notwithstanding the foregoing, if the Fair Market Value of a
Share is less than its par value the Exercise Price in respect of an Option to
subscribe for Ordinary Shares shall not be less than such par value.
(c)    Vesting and Expiration.
(i)    Options shall vest and become exercisable in such manner and on such date
or dates or upon such event or events as determined by the Committee including,
without limitation, those set forth in Section 5(a) of the Plan; provided,
however, that notwithstanding any such vesting dates or events, the Committee
may in its sole discretion accelerate the vesting of any Options at any time and
for any reason. Options shall expire upon a date determined by the Committee,
not to exceed 10 years from the Date of Grant (the “Option Period”); provided,
that if the Option Period (other than in the case of an Incentive Stock Option)
would expire at a time when trading in the Ordinary Shares is prohibited by the
Company’s insider trading policy (or Company-imposed “blackout period”), then
the Option Period shall be automatically extended until the 30th day following
the expiration of such prohibition. Notwithstanding the foregoing, in no event
shall the Option Period exceed five years from the Date of Grant in the case of
an Incentive Stock Option granted to a Participant who on the Date of Grant owns
stock representing more than 10% of the voting power of all classes of stock of
any member of the Company Group.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the expiration of the Option Period); and (C) a Participant’s Termination for
any other reason, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for 90 days thereafter (but in no event beyond the expiration
of the Option Period).
(d)    Method of Exercise and Form of Payment. No Ordinary Shares shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local, and non-U.S.
income, employment, and any other applicable taxes required to be withheld.
Options which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, or (ii) by such other method as the Committee may permit
in its sole discretion, including, without limitation: (A) if there is a public
market for the Ordinary Shares at such time, by means of a broker-assisted
“cashless exercise” pursuant to which the Company is delivered (including
telephonically to the extent permitted by the Committee) a copy of irrevocable
instructions to a stockbroker to sell the Ordinary Shares otherwise issuable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the Exercise Price; or (B) a “net exercise” procedure effected by the
settlement of the Award in a combination of: (i) Ordinary Shares; and (ii) cash,
where the amount of cash is sufficient to pay the Exercise Price and all
applicable required withholding and any other applicable taxes required to be
withheld. Any fractional Ordinary Shares shall be settled in cash.





--------------------------------------------------------------------------------




(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Ordinary Shares acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such Ordinary Shares
before the later of (i) the date that is two years after the Date of Grant of
the Incentive Stock Option or (ii) the date that is one year after the date of
exercise of the Incentive Stock Option. The Company may, if determined by the
Committee and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any Ordinary Shares
acquired pursuant to the exercise of an Incentive Stock Option until the end of
the period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Ordinary Shares.
(f)    Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded (including,
without limitation, the Financial Conduct Authority of the United Kingdom).
8.    Stock Appreciation Rights.
(a)    General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.
(b)    Strike Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the strike price (“Strike Price”) per Ordinary Share for
each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.
(c)    Vesting and Expiration; Termination.
(i)    A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable in such manner and on such date or dates or upon such event
or events as determined by the Committee including, without limitation, those
set forth in Section 5(a) of the Plan; provided, however, that notwithstanding
any such vesting dates or events, the Committee may, in its sole discretion,
accelerate the vesting of any SAR at any time and for any reason. SARs shall
expire upon a date determined by the Committee, not to exceed 10 years from the
Date of Grant (the “SAR Period”); provided, that if the SAR Period would expire
at a time when trading in the Ordinary Shares is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), then the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding SARs granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for one year thereafter (but in no event beyond the
expiration of the SAR Period); and (C) a Participant’s Termination for any other
reason, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for 90 days thereafter (but in no event beyond the expiration of the
SAR Period).
(d)    Method of Exercise. SARs which have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.





--------------------------------------------------------------------------------




(e)    Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
Ordinary Share on the exercise date over the Strike Price, less an amount equal
to any Federal, state, local, and non-U.S. income, employment, and any other
applicable taxes and employee and, if applicable, employer social security
contributions required to be withheld. The Company shall pay, or procure the
payment of, such amount in cash, in Ordinary Shares valued at Fair Market Value,
or any combination thereof, as determined by the Committee. Any fractional
Ordinary Shares shall be settled in cash. Where payment is made in Ordinary
Shares, such payment may be satisfied by the transfer of Ordinary Shares by the
Trustee to the Participant.
9.    Restricted Stock and Restricted Stock Units.
(a)    General. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.
(b)    Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon
the grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause Ordinary
Shares to be registered in the name of the Participant and held in book-entry
form subject to the Company’s directions and, if the Committee determines that
the Restricted Stock shall be held by the Company or in escrow rather than
issued to the Participant pending the release of the applicable restrictions,
the Committee may require the Participant to additionally execute and deliver to
the Company (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock covered by such agreement. If a Participant
shall fail to execute and deliver (in a manner permitted under Section 13(a) of
the Plan or as otherwise determined by the Committee) an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9,
Section 13(c) of the Plan, and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a shareholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of Performance
Conditions (other than, or in addition to, the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within 15 days following the
date on which the restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate). To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company. The Participant shall
transfer such shares to such Person (including but not limited to the Trustee)
as the Company shall direct, and all rights of the Participant to such shares
and as a shareholder with respect thereto shall terminate without further
obligation on the part of the Company. A Participant shall have no rights or
privileges as a shareholder as to Restricted Stock Units.
(c)    Vesting; Termination.
(i)    Restricted Stock and Restricted Stock Units shall vest, and any
applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such event or events as determined by the Committee, including,
without limitation, those set forth in Section 5(a) of the Plan; provided,
however, that, notwithstanding any such dates or events, the Committee may, in
its sole discretion, accelerate the vesting of any Restricted Stock or
Restricted Stock Unit or the lapsing of any applicable Restricted Period at any
time and for any reason.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of a Participant’s Termination for any
reason prior to the time that such Participant’s Restricted Stock or Restricted
Stock Units, as applicable, have vested, (A) all vesting with respect to such
Participant’s Restricted Stock or Restricted Stock Units, as applicable, shall
cease and (B) unvested shares of Restricted Stock and unvested Restricted Stock
Units, as applicable, shall be forfeited to the Company and the Participant
shall transfer such shares to such Person (including but not limited to the
Trustee) as the Company shall direct, by the Participant for no consideration as
of the date of such Termination.





--------------------------------------------------------------------------------




(d)    Issuance of Restricted Stock and Settlement of Restricted Stock Units.
(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall issue to the Participant, or
the Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, in the sole discretion of the Committee, in Ordinary
Shares having a Fair Market Value (on the date of distribution) equal to the
amount of such dividends, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such dividends.
(ii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue or procure the
transfer, to the Participant or the Participant’s beneficiary, without charge,
one Ordinary Share (or other securities or other property, as applicable) for
each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion, elect to (A) pay cash or part cash and
part Ordinary Shares in lieu of issuing only Ordinary Shares in respect of such
Restricted Stock Units; or (B) defer the issuance of Ordinary Shares (or cash or
part cash and part Ordinary Shares, as the case may be) beyond the expiration of
the Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code. If a cash payment is made in lieu of issuing
Ordinary Shares in respect of such Restricted Stock Units, the amount of such
payment shall be equal to the Fair Market Value per Ordinary Share as of the
date on which the Restricted Period lapsed with respect to such Restricted Stock
Units.
(e)    Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such Ordinary Shares:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE GATES INDUSTRIAL CORPORATION PLC 2018 OMNIBUS
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN GATES INDUSTRIAL
CORPORATION PLC AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS
ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF GATES INDUSTRIAL CORPORATION PLC.
10.    Other Equity-Based Awards and Other Cash-Based Awards. The Committee may
grant Other Equity-Based Awards and Other Cash-Based Awards under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts and
dependent on such conditions as the Committee shall from time to time in its
sole discretion determine, including, without limitation, those set forth in
Section 5(a) of the Plan. Each Other Equity-Based Award granted under the Plan
shall be evidenced by an Award Agreement and each Other Cash-Based Award granted
under the Plan shall be evidenced in such form as the Committee may determine
from time to time. Each Other Equity-Based Award or Other Cash-Based Award, as
applicable, so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in Section
13(a) of the Plan.
11.    Changes in Capital Structure and Similar Events. Notwithstanding any
other provision in the Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (other than Other Cash-Based Awards):





--------------------------------------------------------------------------------




(a)    General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, Ordinary Shares,
other securities, or other property), recapitalization, share split, reverse
share split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase, or exchange of Ordinary Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Ordinary Shares or other securities of the Company, or other similar corporate
transaction or event that affects the Ordinary Shares (including a Change in
Control), or (ii) unusual or nonrecurring events affecting the Company,
including changes in applicable rules, rulings, regulations, or other
requirements, that the Committee determines, in its sole discretion, could
result in substantial dilution or enlargement of the rights intended to be
granted to, or available for, Participants (any event in (i) or (ii), an
“Adjustment Event”), the Committee shall, in respect of any such Adjustment
Event, make such proportionate substitution or adjustment, if any, as it deems
equitable, to any or all of (A) the Absolute Share Limit, or any other limit
applicable under the Plan with respect to the number of Awards which may be
granted hereunder, (B) the number of Ordinary Shares or other securities of the
Company (or number and kind of other securities or other property) which may be
issued in respect of Awards or with respect to which Awards may be granted under
the Plan or any Sub-Plan, and (C) the terms of any outstanding Award, including,
without limitation, (I) the number of Ordinary Shares or other securities of the
Company (or number and kind of other securities or other property) subject to
outstanding Awards or to which outstanding Awards relate, (II) the Exercise
Price or Strike Price with respect to any Award, or (III) any applicable
performance measures; provided, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor pronouncement thereto)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring; and provided, further, that, except
as otherwise provided by the Committee, whether in an Award Agreement or
otherwise, in the event of a Participant’s Termination within the two-year
period following a Change in Control by the Service Recipient without Cause
(excluding, for the avoidance of doubt, a Termination due to death or Disability
or any voluntary Termination by the Participant), all Awards held by the
Participant shall become fully vested upon such Termination. Any adjustment
under this Section 11 shall be conclusive and binding for all purposes.
(b)    Adjustment Events. Without limiting the foregoing, except as may
otherwise be provided in an Award Agreement, in connection with any Adjustment
Event, the Committee may, in its sole discretion, provide for any one or more of
the following:
(i)    substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the exercisability of, lapse of restrictions on, or termination
of Awards, or a period of time (which shall not be required to be more than 10
days) for Participants to exercise outstanding Awards prior to the occurrence of
such event (and any such Award not so exercised shall terminate upon the
occurrence of such event); and
(ii)    subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, cancellation of any one or more outstanding
Awards and payment to the holders of such Awards that are vested as of such
cancellation (including, without limitation, any Awards that would vest as a
result of the occurrence of such event but for such cancellation or for which
vesting is accelerated by the Committee in connection with such event) the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per Ordinary Share received or to be
received by other shareholders of the Company in such event), including, without
limitation, in the case of an outstanding Option or SAR, a cash payment in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Ordinary Shares subject to such Option or SAR
over the aggregate Exercise Price or Strike Price of such Option or SAR (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of an Ordinary Share subject thereto may be canceled and terminated without any
payment or consideration therefor), or, in the case of Restricted Stock,
Restricted Stock Units, or Other Equity-Based Awards that are not vested as of
such cancellation, a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units, or Other Equity-Based Awards prior to
cancellation, or the underlying shares in respect thereof.
Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of Ordinary Shares covered
by the Award at such time (less any applicable Exercise Price or Strike Price).





--------------------------------------------------------------------------------




(c)    Other Requirements. Prior to any payment or adjustment contemplated under
this Section 11, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards, (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Ordinary Shares, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code, and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.
(d)    Fractional Shares. Any adjustment provided under this Section 11 may
provide for the elimination of any fractional share that might otherwise become
subject to an Award.
(e)    Binding Effect. Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 11 shall be conclusive
and binding for all purposes.
12.    Amendments and Termination.
(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuance, or
termination shall be made without shareholder approval if: (i) such approval is
necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted) or for changes in GAAP to
new accounting standards; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 11 of the Plan) or (iii) it would materially modify the
requirements for participation in the Plan; provided, further, that any such
amendment, alteration, suspension, discontinuance, or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder, or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to
Section 13(c) of the Plan without shareholder approval.
(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel, or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 11,
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant.
(c)    No Repricing. Notwithstanding anything in the Plan to the contrary,
without shareholder approval, except as otherwise permitted under Section 11 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the shareholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.





--------------------------------------------------------------------------------




13.    General.
(a)    Award Agreements. Each Award (other than an Other Cash-Based Award) under
the Plan shall be evidenced by an Award Agreement, which shall be delivered to
the Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award of the death, Disability, or Termination of
a Participant, or of such other events as may be determined by the Committee.
For purposes of the Plan, an Award Agreement may be in any such form (written or
electronic) as determined by the Committee (including, without limitation, a
Board or Committee resolution, an employment agreement, a notice, a certificate,
or a letter) evidencing the Award. The Committee need not require an Award
Agreement to be signed by the Participant or a duly authorized representative of
the Company.
(b)    Nontransferability.
(i)    Each Award shall be exercisable only by such Participant to whom such
Award was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer, or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or shareholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C), and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.
(iii)    The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the Ordinary Shares to be acquired pursuant to the
exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.





--------------------------------------------------------------------------------




(c)    Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, Ordinary
Shares, other securities, other Awards, or other property, on a current or
deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, the transfer of Ordinary Shares from, including but
not limited to, the Trustee to the Participant, withholding of such amounts by
the Company subject to vesting of the Award, or reinvestment in additional
Ordinary Shares, Restricted Stock, or other Awards; provided, that no dividends,
dividend equivalents, or other similar payments shall be payable in respect of
outstanding (i) Options or SARs or (ii) other unearned Awards subject to
Performance Conditions (other than, or in addition to, the passage of time)
(although dividends, dividend equivalents, or other similar payments may be
accumulated in respect of unearned Awards and paid within 15 days after such
Awards are earned and become payable or distributable). Dividends, if any, that
may have been withheld by the Committee and attributable to any particular share
of Restricted Stock shall be distributed to the Participant in cash or, in the
sole discretion of the Committee, in Ordinary Shares having a Fair Market Value
(on the date of distribution) equal to the amount of such dividends, upon the
release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends. Where payment is made in
Ordinary Shares, such payment may be satisfied by the transfer of Ordinary
Shares by the Trustee to the Participant.
(d)    Tax Withholding.
(i)    A Participant shall be required to pay to the Company or one or more of
its Subsidiaries, as applicable, an amount in cash (by check or wire transfer)
equal to the aggregate amount of any income, employment, and/or other applicable
taxes and employee and, if applicable, employer social security contributions
that are statutorily required to be withheld in respect of an Award.
Alternatively, the Company or any of its Subsidiaries may elect, in its sole
discretion, to satisfy this requirement by withholding such amount from any cash
compensation or other cash amounts owing to a Participant.
(ii)    Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, permit or require a Participant to satisfy all or
any portion of the minimum income, employment, and/or other applicable taxes and
employee and, if applicable, employer social security contributions that are
statutorily required to be withheld with respect to an Award by ) way of a
settlement procedure effected by the settlement of the Award in a combination
of: (i) Ordinary Shares; and (ii) cash, where the amount of cash is sufficient
to pay all applicable required withholding and any other applicable taxes
required to be withheld.
(iii)    The Committee, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow
Participants to satisfy, in whole or in part, any additional income, employment,
and/or other applicable taxes and employee and, if applicable, employer social
security contributions payable by them with respect to an Award by electing to
receive part of the Award in cash, where the amount of cash is equal to the
income, employment, and/or other applicable taxes and employee and, if
applicable, employer social security contributions that have arisen, with the
remainder of the Award being settled in Ordinary Shares.


(e)    Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.





--------------------------------------------------------------------------------




(f)    No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of any member of the Company Group, or other Person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on, or after the Date of Grant.
(g)    International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant or any member of the Company Group.
(h)    Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary or
beneficiaries, as applicable, who shall be entitled to receive the amounts
payable with respect to an Award, if any, due under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change the
Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be the
Participant’s spouse or, if the Participant is unmarried at the time of death,
the Participant’s estate.
(i)    Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event: (i)
neither a temporary absence from employment or service due to illness, vacation,
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National Guard unit) nor a transfer from
employment or service with one Service Recipient to employment or service with
another Service Recipient (or vice-versa) shall be considered a Termination; and
(ii) if a Participant undergoes a Termination, but such Participant continues to
provide services to the Company Group in a non-employee capacity, such change in
status shall not be considered a Termination for purposes of the Plan. Further,
unless otherwise determined by the Committee, in the event that any Service
Recipient ceases to be a member of the Company Group (by reason of sale,
divestiture, spin-off, or other similar transaction), unless a Participant’s
employment or service is transferred to another entity that would constitute a
Service Recipient immediately following such transaction, such Participant shall
be deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.
(j)    No Rights as a Shareholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no Person shall be entitled to the privileges
of ownership in respect of Ordinary Shares which are subject to Awards hereunder
until such shares have been issued or delivered to such Person.
(k)    Government and Other Regulations.





--------------------------------------------------------------------------------




(i)    The obligation of the Company to settle Awards in Ordinary Shares or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Ordinary Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the Ordinary Shares to be offered or sold under the Plan. The
Committee shall have the authority to provide that all Ordinary Shares or other
securities of any member of the Company Group issued under the Plan shall be
subject to such stop‑transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations, and other requirements of the
Securities and Exchange Commission and any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted,
and any other applicable Federal, state, local, or non-U.S. laws, rules,
regulations, and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
certificates representing Ordinary Shares or other securities of any member of
the Company Group issued under the Plan to make appropriate reference to such
restrictions or may cause such Ordinary Share or other securities of any member
of the Company Group issued under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to, at any time, add any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Ordinary Shares from the public markets, the Company’s issuance
of Ordinary Shares to the Participant, the Participant’s acquisition of Ordinary
Shares from the Company, and/or the Participant’s sale of Ordinary Shares to the
public markets, illegal, impracticable, or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the
Ordinary Shares subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable), over (II) the aggregate Exercise Price or
Strike Price (in the case of an Option or SAR, respectively) or any amount
payable as a condition of issuance of Ordinary Shares (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards,
provide the Participant with a cash payment or equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards, or the
underlying shares in respect thereof.
(l)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Company in writing prior to the making of such election. If a
Participant, in connection with the acquisition of Ordinary Shares under the
Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
(m)    Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.





--------------------------------------------------------------------------------




(n)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.
(o)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.
(p)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, including
any compensation consultant, other than himself or herself.
(q)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.
(r)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Colorado applicable to contracts made and
performed wholly within the State of Colorado, without giving effect to the
conflict of laws’ provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.
(s)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be construed or deemed stricken as to such jurisdiction, Person,
or Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
(t)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation, or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.
(u)    Section 409A of the Code.





--------------------------------------------------------------------------------




(i)    Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan is designated as a separate payment.
(ii)    Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments in respect of any Awards that are “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six months
after the date of such Participant’s “separation from service” or, if earlier,
the date of the Participant’s death. Following any applicable six-month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.
(iii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of (A) a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.
(v)    Clawback/Repayment. All Awards shall be subject to reduction,
cancellation, forfeiture, or recoupment to the extent necessary to comply with
(A) any clawback, forfeiture, or other similar policy adopted by the Board or
the Committee and as in effect from time to time, and (B) applicable law.
Further, to the extent that the Participant receives any amount in excess of the
amount that the Participant should otherwise have received under the terms of
the Award for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations, or other administrative error),
the Participant shall be required to repay any such excess amount to the
Company.
(w)    Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:
(i)    cancellation of any or all of such Participant’s outstanding Awards; or
(ii)    forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and repayment of any such gain promptly to the Company.
(x)    Right of Offset. The Company will have the right to offset against its
obligation to deliver Ordinary Shares (or other property or cash) under the Plan
or any Award Agreement any outstanding amounts (including, without limitation,
travel and entertainment or advance account balances, loans, repayment
obligations under any Awards, or amounts repayable to the Company pursuant to
tax equalization, housing, automobile, or other employee programs) that the
Participant then owes to any member of the Company Group and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement. Notwithstanding the foregoing, if an Award is “deferred compensation”
subject to Section 409A of the Code, the Committee will have no right to offset
against its obligation to deliver Ordinary Shares (or other property or cash)
under the Plan or any Award Agreement if such offset could subject the
Participant to the additional tax imposed under Section 409A of the Code in
respect of an outstanding Award.





--------------------------------------------------------------------------------




(y)    Expenses; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company Group. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.





--------------------------------------------------------------------------------






United Kingdom Employee Sub-Plan (the “UK Sub-Plan”) to the Gates Industrial
Corporation Plc 2018 Omnibus Incentive Plan (the “Plan”) established in
accordance with Section 13(g) of the Plan


The purpose of the UK Sub-Plan is to provide for alterations and amendments to
the Plan in respect of its operation in the United Kingdom so as to facilitate
the grant of Awards thereunder to Eligible Persons in the United Kingdom.


Words and expressions defined in the Plan shall have the same meaning when used
in the UK Sub-Plan, unless otherwise stated herein. The provisions of the Plan
shall apply to the provisions of the UK Sub-Plan except where expressly varied
herein. References to Sections in the UK Sub-Plan are references to Sections of
the Plan. In the event of any discrepancy between the provisions of the Plan and
the provisions of the UK Sub-Plan, the provisions of the UK Sub-Plan shall take
precedence.


Awards may be granted in accordance with such provisions as would be applicable
if the provisions of the Plan were here set out in full, subject to the
following modifications:


1.
Section 1 – Purpose

Section 1 shall be amended by the removal of the words shown underlined below
and the addition of the words in italics:
Purpose. The purpose of the Gates Industrial Corporation plc 2018 Omnibus
Incentive Plan is to provide a means through which the Company and the other
members of the Company Group may attract and retain key personnel and to provide
a means whereby bona fide employees (including directors, and officers), and
employees, consultants and advisors of the Company and the other members of the
Company Group can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, including incentive compensation measured by
reference to the value of Ordinary Shares, thereby strengthening their
commitment to the welfare of the Company Group and aligning their interests with
those of the Company’s shareholders.
2.
Section 2 – Definitions

Section 2(g) shall be amended by the removal of the words shown underlined
below:
“Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (i) “Cause,” as defined in any employment or consulting
agreement between the Participant and the Service Recipient or as defined in the
Company’s Executive Severance Plan to the extent the Participant participates in
such plan, in each case, in effect at the time of such Termination; or (ii) in
the absence of any such employment or consulting agreement (or the absence of
any definition of “Cause” contained therein), the Participant’s (A) willful
neglect in the performance of the Participant’s duties for the Service Recipient
or willful or repeated failure or refusal to perform such duties; (B) engagement
in conduct in connection with the Participant’s employment or service with the
Service Recipient, which results in, or could reasonably be expected to result
in, material harm to the business or reputation of the Service Recipient or any
other member of the Company Group; (C) conviction of, or plea of guilty or no
contest to, (I) any felony or (II) any other crime that results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Service Recipient or any other member of the Company Group; (D) material
violation of the written policies of the Service Recipient, including, but not
limited to, those relating to sexual harassment or the disclosure or misuse of
confidential information, or those set forth in the manuals or statements of
policy of the Service Recipient; (E) fraud or misappropriation, embezzlement, or
misuse of funds or property belonging to the Service Recipient or any other
member of the Company Group; or (F) act of personal dishonesty that involves
personal profit in connection with the Participant’s employment or service to
the Service Recipient; provided, in any case, a Participant’s resignation after
an event that would be grounds for a Termination for Cause will be treated as a
Termination for Cause hereunder.
Section 2(p) shall be amended by the removal of the words shown underlined
below:





--------------------------------------------------------------------------------




“Disability” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (i) “Disability,” as defined in any employment or consulting
agreement between the Participant and the Service Recipient in effect at the
time of such Termination; or (ii) in the absence of any such employment or
consulting agreement (or the absence of any definition of “Disability” contained
therein), a condition entitling the Participant to receive benefits under a
long-term disability plan of the Service Recipient or other member of the
Company Group in which such Participant is eligible to participate, or, in the
absence of such a plan, the complete and permanent inability of the Participant
by reason of illness or accident to perform the duties of the position at which
the Participant was employed or served when such disability commenced. Any
determination of whether Disability exists in the absence of a long-term
disability plan shall be made by the Company (or its designee) in its sole and
absolute discretion.
Section 2(r) shall be amended by the removal of the words shown underlined and
the addition of the words shown in italics below:
“Eligible Person” means any (i) individual who is a bona fide employee employed
by any member of the Company Group; provided, however, that no such employee
covered by a collective bargaining agreement shall be an Eligible Person unless
and to the extent that such eligibility is set forth in such collective
bargaining agreement or in an agreement or instrument relating thereto; (ii)
director or officer of any member of the Company Group who is a bona fide
employee; or (iii) consultant or advisor to any member of the Company Group who
may be offered securities registrable pursuant to a registration statement on
Form S-8 under the Securities Act, who, in the case of each of clauses (i)
through (iii) and (ii) above, has entered into an Award Agreement or who has
received written notification from the Committee or its designee that they have
been selected to participate in the Plan.
Section 2(vv) shall be amended by the addition of the words shown in italics
below:


“Subsidiary” means, with respect to any specified Person:


(i) any corporation, association, or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or shareholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and


(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof),


provided always that such corporation, association, other business entity or
partnership would fall within the definition of a subsidiary under Section 1159
of the Companies Act 2006.


3.
Section 13 – General

Section 13(b)(ii) shall be amended by the removal of the words shown underlined
and the addition of the words shown in italics below:


Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
Awards (other than Incentive Stock Options) to be transferred by a Participant,
without consideration, subject to such rules as the Committee may adopt
consistent with any applicable Award Agreement to preserve the purposes of the
Plan, to: (A) any person who is a “family member” of the Participant being the
spouses, civil partners, surviving spouses, surviving civil partners, or minor
children or step-children of the Participant (collectively, the “Immediate
Family Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or shareholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C), and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.


The words shown in italics below shall be inserted as a new Section 13(d)(iv):







--------------------------------------------------------------------------------




In the event that at any relevant time a Participant is resident for tax
purposes in the United Kingdom and any of the Ordinary Shares to be acquired by,
delivered, issued or awarded to such Participant pursuant to an Award fall
within the meaning of 'restricted securities' for the purposes of Chapter 2 of
Part 7 of the United Kingdom Income Tax (Earnings & Pensions) Act 2003
(“ITEPA”), it shall be a condition of such acquisition, delivery, issue or award
that the Participant shall, unless the Committee directs otherwise, and no later
than 14 days after the acquisition, delivery, issue or award of such Ordinary
Shares (or such longer period as Her Majesty's Revenue & Customs in the United
Kingdom (“HMRC”) may direct), enter into a joint election with the Company (or
the Participant's employer company, if different) under section 431(1) of ITEPA
(in the form prescribed or agreed by HMRC in order to: (a) disapply all
restrictions attaching to such Ordinary Share; and (b) elect to pay income tax
(if any) computed by reference to the ‘unrestricted market value’ of the
Ordinary Share (as defined in ITEPA).
The words shown in italics below shall be inserted as a new Section 13(f):


FATCA. Each Award shall include a requirement that the Participant irrevocably
(i) agrees to give all such assistance and representations and supply or procure
to be supplied (including by way of updates) all such information and execute
and deliver (or procure the execution and delivery of) all such documents that
the Company or any member of the Company Group requests in writing for the
purpose of enabling any of the Company or any member of the Company Group to
comply with the Foreign Account Tax Compliance Act (“FATCA”), any exchange of
information agreement (“IGA”) or any similar, equivalent or related applicable
laws, rules or regulations in any jurisdiction and (ii) authorizes any of the
Company or any member of the Company Group to disclose such information to any
governmental authorities (including, but not limited to, HMRC in the United
Kingdom and the Internal Revenue Service in the USA) if it is required to be
disclosed pursuant to FATCA, any IGA or any similar, equivalent or related
applicable laws, rules or regulations.
Section 13(f) shall be renumbered as Section 13(g).
The words shown in italics below shall be inserted as a new section 13(h):
Without limiting the generality of Section 13(g), any Participant who leaves the
employment or service of a Service Recipient or who otherwise ceases to be a
Participant shall not be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit under the Plan which he might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever. This exclusion applies equally (and
without limitation) to any loss arising from the way in which discretion is (or
is not) exercised under the Plan.
Section 13(g) shall be renumbered as Section 13(i).
Section 13(h) shall be renumbered as Section 13(j).
Section 13(i) shall be renumbered as Section 13(k).
Section 13(j) shall be renumbered as Section 13(l).
Section 13(k) shall be renumbered as Section 13(m).
Section 13(l) shall be renumbered as Section 13(n).
Section 13(m) shall be renumbered as Section 13(o).
Section 13(n) shall be renumbered as Section 13(p).
Section 13(o) shall be renumbered as Section 13(q).
Section 13(p) shall be renumbered as Section 13(r).
Section 13(q) shall be renumbered as Section 13(s).
Section 13(r) shall be renumbered as Section 13(t).
Section 13(s) shall be renumbered as Section 13(u).





--------------------------------------------------------------------------------




Section 13(t) shall be renumbered as Section 13(v).
Section 13(u) shall be renumbered as Section 13(w).
Section 13(v) shall be renumbered as Section 13(x).
Section 13(w) shall be renumbered as Section 13(y).
Section 13(x) shall be renumbered as Section 13(z).
Section 13(y) shall be renumbered as Section 13(aa).
The words shown in italics below shall be inserted as a new Section 13(bb):
Rights of Third Parties. It is not intended that any of the terms of this Plan
should be enforceable by any third party pursuant to the UK Contract (Rights of
Third Parties) Act 1999.



